Filed pursuant to Rule 433 Dated April 20, 2015 Relating to Preliminary Pricing Supplement No. 249 dated April 20, 2015 to Registration Statement No. 333-200365 Global Medium-Term Notes, Series F Fixed Rate Subordinated Notes Due 2027 Issuer: Morgan Stanley Principal Amount: Maturity Date: April 23, 2027 Trade Date: April 20, 2015 Original Issue Date (Settlement): April 23, 2015 (T+3) Interest Accrual Date: April 23, 2015 Issue Price (Price to Public): 99.640% Agents’ Commission: 0.450% All-in Price: 99.190% Net Proceeds to Issuer: Interest Rate: 3.95% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 23 and October 23, commencing October 23, 2015 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61761JZN2 ISIN: US61761JZN26 Issuer’s Subordinated Debt Ratings: Baa3 (Moody’s) / BBB+ (Standard & Poor’s) / BBB+ (Fitch) / A (DBRS) (Positive / Negative / Stable / Stable) Agents: Morgan Stanley & Co. LLC (“MS&Co.”) and such other agents as shall be named in the Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Preliminary Pricing Supplement Dated April 20, 2015 Prospectus Supplement Dated November 19, 2014 Prospectus Dated November 19, 2014
